DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitation “the data writing sub-circuit” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “data writing sub-circuit.”
A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to “said lever” or “the lever,” where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”

Claim 11 recites the limitation “the second signal terminal” (line 3).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “second signal terminal.”

Claim 11 recites the limitation “the compensating sub-circuit” (line 3).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “compensating sub-circuit.”

Claim 11 recites the limitation “the driving sub-circuit” (line 4).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “driving sub-circuit.”

Claim 11 recites the limitation “the first signal terminal” (line 4).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “first signal terminal.”

Claim 11 recites the limitation “the threshold voltage” (line 9).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “threshold voltage.”

Claim 11 recites the limitation “the third signal terminal” (line 10).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “third signal terminal.”

Claim 11 recites the limitation “the data signal input” (line 12).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “data signal input.”

Claim 11 recites the limitation “the light-emitting control sub-circuit” (line 15).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “light-emitting control sub-circuit.”

Claim 11 recites the limitation “the power supply voltage input” (line 16).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “power supply voltage input.”

Claim 11 recites the limitation “the first voltage terminal” (line 16).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “first voltage terminal.”

Claim 11 recites the limitation “the fourth signal terminal” (line 17).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “fourth signal terminal.”

Claim 11 recites the limitation “the light-emitting sub-circuit” (line 19).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “light-emitting sub-circuit.”

Claim 11 recites the limitation “the second voltage terminal” (line 20).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “second voltage terminal.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 2011/0084947 A1).

Regarding claim 1, Chung discloses a pixel circuit, comprising 
a data writing sub-circuit [e.g., Fig. 4: M4, M5],
a compensating sub-circuit [e.g., Fig. 4: M2, C1], 
a driving sub-circuit [e.g., Fig. 4: M1, C2], 
a light-emitting control sub-circuit [e.g., Fig. 4: M3, M6], and 
a light-emitting sub-circuit [e.g., Fig. 4: OLED], wherein
the data writing sub-circuit is coupled to the compensating sub-circuit, the driving sub-circuit, a first signal terminal [e.g., Fig. 4: S[N]] and a second signal terminal [e.g., Fig. 4: D[M]], and 
e.g., Fig. 4: D[M] signal] input via the second signal terminal to the compensating sub-circuit and the driving sub-circuit under control of a signal [e.g., Fig. 6: S[N]] from the first signal terminal;
the compensating sub-circuit is further coupled to the driving sub-circuit and a third signal terminal [e.g., Fig. 4: node/terminal at M4’s gate], and 
the compensating sub-circuit is configured to compensate a threshold voltage of the driving sub-circuit according to a signal output [e.g., Fig. 4: D[M] signal] from the data writing sub-circuit under control of a signal [e.g., Fig. 6: S[N]] from the third signal terminal;
the light-emitting control sub-circuit is coupled to the compensating sub-circuit, the driving sub-circuit, a fourth signal terminal [e.g., Fig. 4: EM[N]] and a first voltage terminal [e.g., Fig. 4: ELVDD], and 
the light-emitting control sub-circuit is configured to input a signal [e.g., Fig. 4: ELVDD signal] from the first voltage terminal to the driving sub-circuit and the compensating sub-circuit under control of a signal [e.g., Fig. 6: EM[N]] from the fourth signal terminal;
the driving sub-circuit is further coupled to the light-emitting sub-circuit, and 
the driving sub-circuit is configured to generate a driving current according to a signal output [e.g., Fig. 4: ELVDD signal] from the light-emitting control sub-circuit and a signal output [e.g., Fig. 4: D[M] signal] from the data writing sub-circuit, and to input the driving current to the light-emitting sub-circuit; and
the light-emitting sub-circuit is further coupled to a second voltage terminal [e.g., Fig. 4: ELVSS], and 
e.g., Fig. 4: ELVSS signal] input via the second voltage terminal (e.g., see Paragraphs 58-82).

Regarding claim 2, Chung discloses the data writing sub-circuit comprises a first transistor [e.g., Fig. 4: M4]; a gate of the first transistor is coupled to the first signal terminal, a first electrode of the first transistor is coupled to the second signal terminal, and a second electrode of the first transistor is coupled to the compensating sub-circuit and the driving sub-circuit (e.g., see Paragraphs 58-67).

Regarding claim 3, Chung discloses the compensating sub-circuit comprises a second transistor [e.g., Fig. 4: M2] and a first capacitor [e.g., Fig. 4: C1]; a first end of the first capacitor is coupled to the data writing sub-circuit, and a second end of the first capacitor is coupled to a first electrode of the second transistor; and a gate of the second transistor is coupled to the third signal terminal, and a second electrode of the second transistor is coupled to the driving sub-circuit (e.g., see Paragraphs 58-67).

Regarding claim 4, Chung discloses the driving sub-circuit comprises a third transistor [e.g., Fig. 4: M1] and a second capacitor [e.g., Fig. 4: C2]; a first end of the second capacitor is coupled to the first end of the first capacitor, and a second end of the second capacitor is coupled to a second electrode of the third transistor; and a gate of the third transistor is coupled to the second end of the first capacitor, a first electrode of the third transistor is coupled to the second e.g., see Paragraphs 58-67).

Regarding claim 5, Chung discloses the light-emitting sub-circuit comprises a light-emitting device [e.g., Fig. 4: OLED]; and an anode of the light-emitting device is coupled to the driving sub-circuit, and a cathode of the light-emitting device is coupled to the second voltage terminal (e.g., see Paragraphs 58-67).

Regarding claim 6, Chung discloses the light-emitting device is an OLED [e.g., Fig. 4: OLED] (e.g., see Paragraphs 58-67).

Regarding claim 7, Chung discloses the light-emitting control sub-circuit comprises a fourth transistor [e.g., Fig. 4: M3]; and a gate of the fourth transistor is coupled to the fourth signal terminal, a first electrode of the fourth transistor is coupled to the first voltage terminal, and a second electrode of the fourth transistor is coupled to the driving sub-circuit and the compensating sub-circuit (e.g., see Paragraphs 58-67).

Regarding claim 8, Chung discloses transistors included in the pixel circuit are all N-type transistors (e.g., see Paragraph 67).

Regarding claim 9, Chung discloses a display device [e.g., Fig. 3: 300], comprising a plurality of pixel circuits [e.g., Fig. 3: P]  (e.g., see Paragraphs 43-45).

Chung discloses third signal terminals of some of the plurality of pixel circuits are coupled to a same signal input terminal [e.g., Fig. 3: S1], and fourth signal terminals of some of the plurality of pixel circuits are coupled to a same signal input terminal [e.g., Fig. 4: E2]  (e.g., see Paragraphs 58-67).

Regarding claim 11, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Chung discloses a method of driving the pixel circuit, comprising:
in an initialization period [e.g., Fig. 6: start time to a 1st portion of period 2] of a frame [e.g., Fig. 6], inputting, by the data writing sub-circuit, a reset control signal [e.g., Fig. 4: D[M] signal] input via the second signal terminal to the compensating sub-circuit and the driving sub-circuit under the control of a signal [e.g., Fig. 6: S[N]] from the first signal terminal, to initialize the compensating sub-circuit and the driving sub-circuit;
in a compensation period [e.g., Fig. 6: 2nd portion of period 2] of the frame, inputting, by the data writing sub-circuit, a compensating control signal input [e.g., Fig. 4: D[M] signal] via the second signal terminal to the compensating sub-circuit under the control of a signal [e.g., Fig. 6: S[N]] from the first signal terminal, and 
compensating, by the compensating sub-circuit, the threshold voltage of the driving sub-circuit under the control of a signal [e.g., Fig. 6: S[N]] from the third signal terminal;
in a data writing period [e.g., Fig. 6: 3rd portion of period 2] of the frame, inputting, by the data writing sub-circuit, the data signal input via the second signal terminal to the driving sub-circuit under the control of a signal [e.g., Fig. 6: S[N]] from the first signal terminal and storing the data signal in the driving sub-circuit;
e.g., Fig. 6: at least a portion of period 4] of the frame, inputting, by the light-emitting control sub-circuit, the power supply voltage input via the first voltage terminal to the driving sub-circuit under the control of a signal [e.g., Fig. 6: EM[N]] from the fourth signal terminal [e.g., Fig. 3: 302, 304], so that the driving sub-circuit generates a driving current; and emitting, by the light-emitting sub-circuit, light according to the driving current under the control of the power supply voltage input via the second voltage terminal (e.g., see Paragraphs 58-82).

Regarding claim 12, Chung discloses in the initialization period of the frame, the method further comprises: inputting, by the light-emitting control sub-circuit and the compensating sub-circuit, a reset voltage input [e.g., Fig. 4: ELVDD signal] via the first voltage terminal to the driving sub-circuit through the compensating sub-circuit under the control of a signal [e.g., Fig. 6: EM[N]] from the fourth signal terminal and a signal [e.g., Fig. 6: S[N]] from the third signal terminal, respectively, to initialize the driving sub-circuit (e.g., see Paragraphs 73-82).

Regarding claim 13, Chung discloses the data writing sub-circuit comprises a first transistor [e.g., Fig. 4: M4], 
the compensating sub-circuit comprises a second transistor [e.g., Fig. 4: M2] and a first capacitor [e.g., Fig. 4: C1, C2], and 
the driving sub-circuit comprises a third transistor [e.g., Fig. 4: M1] and a second capacitor [e.g., Fig. 4: C2, C1];
in the initialization period of the frame, inputting, by the data writing sub-circuit, the reset control signal input via the second signal terminal to the compensating sub-circuit and the e.g., Fig. 6: S[N]] via the first signal terminal to control the first transistor to be turned on, outputting, by the first transistor, the reset control signal input via the second signal terminal to the first capacitor and the second capacitor, to initialize the first capacitor and the second capacitor (e.g., see Paragraphs 73-82).

Regarding claim 14, Chung discloses in the compensation period of the frame, inputting, by the data writing sub-circuit, the compensating control signal input via the second signal terminal to the compensating sub-circuit under the control of the signal from the first signal terminal, and compensating, by the compensating sub-circuit, the threshold voltage of the driving sub-circuit under the control of the signal from the third signal terminal, comprises: in the compensation period of the frame, inputting a turn-on signal [e.g., Fig. 6: S[N]] via the first signal terminal to control the first transistor to be turned on, and outputting, by the first transistor, the compensating control signal input via the second signal terminal to the compensating sub-circuit, and inputting the turn-on signal [e.g., Fig. 6: S[N]] via the third signal terminal to control the second transistor to be turned on, to compensate the threshold voltage of the driving sub-circuit (e.g., see Paragraphs 73-82).

Regarding claim 15, Chung discloses in the data writing period of the frame, inputting, by the data writing sub-circuit, the data signal input via the second signal terminal to the driving sub-circuit under the control of the signal from the first signal terminal and storing the data signal in the driving sub-circuit, comprises: in the data writing period of the frame, inputting a e.g., Fig. 6: S[N]] via the first signal terminal to control the first transistor to be turned on, and outputting, by the first transistor, the data signal input via the second signal terminal to the second capacitor and storing the data signal in the second capacitor (e.g., see Paragraphs 73-82).

Regarding claim 16, Chung discloses the light-emitting control sub-circuit comprises a fourth transistor [e.g., Fig. 4: M3]; in the light-emitting period of the frame, inputting, by the light-emitting control sub-circuit, the power supply voltage input via the first voltage terminal to the driving sub-circuit under the control of the signal from the fourth signal terminal, so that the driving sub-circuit generates a driving current, comprises: in the light-emitting period of the frame, inputting a turn-on signal [e.g., Fig. 6: EM[N]] via the fourth signal terminal to control the fourth transistor to be turned on, and inputting, by the fourth transistor, the power supply voltage input via the first voltage terminal to the driving sub-circuit, so that the driving sub-circuit generates a driving current (e.g., see Paragraphs 73-82).

Regarding claim 17, Chung discloses the data writing sub-circuit comprises a first transistor [e.g., Fig. 4: M4], 
the compensating sub-circuit comprises a second transistor [e.g., Fig. 4: M2] and a first capacitor [e.g., Fig. 4: C1], 
the driving sub-circuit comprises a third transistor [e.g., Fig. 4: M1] and a second capacitor [e.g., Fig. 4: C2], and 
the light-emitting control sub-circuit comprises a fourth transistor [e.g., Fig. 4: M6]; and
e.g., Fig. 4: ELVDD signal] via the first voltage terminal to the driving sub-circuit through the compensating sub-circuit under the control of the signal from the fourth signal terminal and the signal from the third signal terminal, respectively, to initialize the driving sub-circuit, comprises: inputting a turn-on signal [e.g., Fig. 6: S[N-1]] via the fourth signal terminal to control the fourth transistor to be turned on, outputting, by the fourth transistor, the reset voltage input via the first voltage terminal to a gate of the third transistor, to initialize the third transistor (e.g., see Paragraphs 73-82).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixel circuits.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
26 March 2021